DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 06/24/2022 is acknowledged.

Claim Objections
Claim 5 is objected to because of the following informalities: 
Regarding claim 5, the Examiner respectfully suggests “a rotational speed of the mixing rod …” in line 2 read “the rotational speed of the mixing rod”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a mixing rod” in line 6. It is unclear whether “a mixing rod” refers to the mixing rod recited in line 4 of claim 1 or a different mixing rod. Correction and clarification is required.
Claim 5 recites the limitation "the mixing and dispensing head" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zinniel et al. (US20170122322).
Regarding claim 1, Zinniel teaches a method for a mixing and dispensing operation of a multi-dimensional printing apparatus (method of printing a 3D part), comprising: 
flowing one or more liquids into a mixing chamber ([0045] inlet 70 is preferably positioned near the top end 21 of the pump chamber 26 so as to allow for filling of the chamber 26 with extrudable material) via one or more material inlets (inlet 70; Figure 2) arranged in a wall of the mixing chamber (interior surface 11; Figure 2) below a high pressure bearing (radial bearing 54; Figure 2) of a mixing rod positioned (impeller 14; Figure 2 and 3) within the mixing chamber (see impeller 14 within pump chamber 26 in Figure 2); and 
adjusting movement of a mixing rod positioned within the mixing chamber based on an operating condition of the printing apparatus ([0035] Controlling the axial position of the impeller 14 and thus the gap 46 also allows for controlling the material flow rate based on various extrusion factors).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel et al. (US20170122322), and further in view of Church (US11230054).
Regarding claim 2, Zinniel teaches the method of claim 1. While Zinniel teaches flowing the one or more liquid into the mixing chamber from a feedstock of supply material ([0028] The initial stage heating chamber 18 has an inlet 19 configured to accept feedstock material… a receptacle configured to engage a supply line or tubing and other openings may also be incorporated such that the initial stage chamber 18 is configured to receive a feedstock of supply material), Zinniel fails to explicitly teach the feedstock of supply material feeds the one or more liquid into the mixing chamber by operating one or more positive displacements pumps coupled to the material inlets and wherein the operating condition of the printing apparatus includes a velocity of the one or more positive displacements pumps. 
In the same field of endeavor pertaining to a method for mixing and dispensing of material in an additive manufacturing apparatus, Church teaches the feedstock of supply material feeds the one or more liquid into the mixing chamber by operating one or more positive displacements pumps coupled to the material inlets (col 4 line 55-60) and wherein the operating condition of the printing apparatus includes a velocity of the one or more positive displacements pumps (col 5 line 52-56).
Positive displacements pumps are widely known in the art to deliver material to an inlet, and therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the material inlet of Zinniel coupled to one or more positive displacements pumps to feed the one or more liquids into the mixing chamber, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, a positive displacement pump is one known option for flowing liquids into a mixing chamber from a feedstock of supply material.
Regarding claim 3, Zinniel modified with Church teaches the method of claim 2. Further, Zinniel teaches wherein the adjusting movement of the mixing rod includes continuously adjusting a linear position of the mixing rod along a central axis, relative to the mixing chamber, the movement of the mixing rod further including rotation of the mixing rod about the central axis ([0002] a rotatable impeller which is linearly positionable parallel to an axis of rotation within the viscosity pump). 
Regarding claim 4, Zinniel modified with Church teaches the method of claim 3. Zinniel teaches further adjusting a speed of rotation of the mixing rod driven by a mixing motor based on a residence time of the one or more liquids in the mixing chamber ([0051] Variations from a selected volumetric flow rate can be controlled adjusting a z-position of the impeller 15 or manipulating the speed of rotation by the impeller or combinations of two or more variables. Thus, the extrudate flow rate from viscosity pump assembly 10 can be controlled in real-time), the residence time being a function of a volume of the mixing chamber and a flow rate of the one or more liquids into the mixing chamber ([0048] When the configuration of the pump chamber 26 is known, a change in the level 77 over a period of time, can be correlated to a volumetric extrudate flow rate).
Regarding claim 5, Zinniel modified with Church teaches the method of claim 3. Zinniel teaches the method further comprising, adjusting one or more of the velocity of the one or more positive displacement pumps, a rotational speed of the mixing rod, a position of the mixing and dispensing head based on a desired extruded line width ([0040] Changing the size of the gap 46 changes the flow rate of the heated material in the pump chamber 26 extruded through the outlet 24 and the exit orifice 28 to substantially match an extrusion rate set point. The size of the gap 46 may be selected based in part on material viscosity, temperature or other extrusion parameters; a change in the flow rate will result in a change in the extruded line width).
Regarding claim 6, Zinniel modified with Church teaches the method of claim 3. Zinniel teaches the method further comprising, mixing (via shaft 30 in Figure 3) the one or more liquids in the mixing chamber (bought into the chamber via inlet 70 in Figure 2) while adjusting the movement of the mixing rod ([0007] axial position of the impeller can be selectively adjusted before, during and/or after extrusion of the flowable material), and dispensing a mixture of the one or more liquids from a dispensing nozzle (outlet 24; Figure 1) positioned at an end of the mixing chamber (see 24 at end of pump chamber 26 in Figure 2), the mixing and dispensing occurring concurrently ([0038] The radial bearing 54 maintains alignment of the impeller 15 parallel to the axis of rotation 41, while allowing the impeller 15 to substantially freely rotate about and move parallel to the axis of rotation 4). 

Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel et al. (US20170122322) and Church (US11230054), and further in view of Jernberg (US20090071336).
Regarding claim 7, Zinniel modified with Church teaches the method of claim 6. However, Zinniel modified with Church fails to teach wherein the dispensing is initiated by adjusting the linear position of the mixing rod to a fully extended position where a distal end of the mixing rod is arranged adjacent to the dispensing nozzle, the mixing rod including a set of straight cutaways extending along a length of a bottom portion of the mixing rod and forming flat side surfaces of the mixing rod.
In the same field of endeavor pertaining to a method for mixing and dispensing of material in an additive manufacturing apparatus, Church teaches wherein the dispensing is initiated by adjusting the linear position of the mixing rod to a fully extended position where a distal end of the mixing rod is arranged adjacent to the dispensing nozzle (col 6 line 15-22; where retracting the mixing rod closes the seal and stops material dispensing, then extending the mixing rod and opening the seal starts material dispensing). Extending the mixing rod to initiate dispensing allows for a clean start of the material flow near the outer aperture of the dispensing nozzle, such that undesired extra material is not dispensed and higher resolution prints are achieved (col 4 line 12-16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to initiate dispensing by dispensing adjusting the linear position of the mixing rod to a fully extended position, as taught by Church, for the benefit of generating a clean start of the material flow near the outer aperture of the dispensing nozzle, such that undesired extra material is not dispensed and higher resolution prints are achieved.
Further, while Zinniel teaches grooves extending along a length of a bottom portion of the mixing rod (groove 34; Figure 3), Zinniel modified with Church fails to teach the grooves are a set of straight cutaways that form flat side surfaces of the mixing rod.
In the same field of endeavor pertaining to a mixing assembly, Jernberg teaches the mixing rod including a set of straight cutaways extending along a length of a bottom portion of the mixing rod and forming flat side surfaces of the mixing rod ([0040] Referring to FIG. 3B, the embodiment of a mixer 40 illustrates an example of a mixer surface 420 having a regularly repeating alternating raised and depressed ridge-and-valley surface structures 424). The straight cutaways increase the interaction between two materials for a reaction to occur ([0042] As illustrated in FIGS. 3A, 3B, and 3C, a surface structure 324, 424, 454, configured to increase interaction of catalyst and fluid may be, for example and not limited to, raised portions, depressed portions, hemispherical bumps, hemispherical depressions, ridges, valleys, or any combinations thereof. Those skilled in the art would readily recognize and appreciate that other structures may also be utilized to achieve increased interaction between catalyst and fluid).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the grooves of the mixing rod of Zinniel modified with Church with the set of straight cutaways of Jernberg for the benefit of increasing the interaction between two materials for a reaction to occur.
Regarding claim 8, Zinniel modified with Church and Jernberg teaches the method of claim 7. While Zinniel teaches a fully retracted position (a retracted position 58; Figure 5B) including the distal end of the mixing rod (distal end 15; Figure 5B) being positioned away from an outer aperture of the dispensing nozzle (see exit orifice 28; Figure 2) by a threshold distance, and the mixing rod aids in the starting and stopping of dispensing the mixture, Zinniel fails to explicitly teach the method further comprising, in response to a request to stop dispensing the mixture, adjusting the linear position of the mixing rod to a fully retracted position and stopping the one or more positive displacement pumps, the fully retracted position including the distal end of the mixing rod being positioned away from an outer aperture of the dispensing nozzle by a threshold distance. 
In the same field of endeavor pertaining to a method for mixing and dispensing of material in an additive manufacturing apparatus, Church teaches in response to a request to stop dispensing the mixture, adjusting the linear position of the mixing rod to a fully retracted position (col 6 line 19-22; pen tip 14 in Figure 3) and stopping the one or more positive displacement pumps (col 4 line 50-60; if the controller turns off the syringe pump then no material will be fed such that it will be mixed or dispensed). Pulling back the mixing rod allows for a clean stopping of the material flow near the outer aperture of the dispensing nozzle, such that undesired extra material is not dispensed and higher resolution prints are achieved (col 6 line 20-22 and col 4 line 12-16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to adjust the linear position of the mixing rod to a fully retracted position in response to a request to stop dispensing the mixture, as taught by Church, for the benefit of generating a clean stopping of the material flow near the outer aperture of the dispensing nozzle, such that undesired extra material is not dispensed and higher resolution prints are achieved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743